uniform issues list no department of the treasury internal_revenue_service washington d c gotaexempt and division nov epr r t legend church a organization c congregation d system party l subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary s6 church b congregation e system j party k subsidiary dollar_figure subsidiary dollar_figure subsidiary s9 subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure subsidiary dollar_figure corporation h subsidiary dollar_figure subsidiary dollar_figure region f plan m committee state n state o state p state q city r yearbook t ladies and gentlemen this is in response to a letter dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative in which you request a private_letter_ruling that plan m is a church_plan within the meaning of sec_414 of the internal_revenue_code the code in furtherance of your ruling_request you have submitted the following facts and representations corporation h is a nonprofit corporation with tax exempt status under sec_501 and sec_501 of the code it operates as a joint_venture of two nonprofit health systems namely systems and j system is affiliated with church a through organization c and congregation d organization c is a cooperative health-care venture of religious congregations established by and operating under the auspices of church a system j is affiliated with church b through congregation e the two systems began functioning as a joint_venture under a joint operating_agreement joa effective date the parties to the joint operating_agreement are corporation h systems and j parties k and l and organization c all of the parties to the joa are tax exempt nonprofit sec_501 organizations corporation h has a sec_501 ruling dated date system j and party k are tax exempt by means of a ruling dated date organization c party l and system are listed in the official directory of church a the internal_revenue_service irs has determined that any organization listed or appearing in the church a’s official directory is an organization described in sec_501 of the code that is exempt from tax under sec_501 the mission of corporation h mission role and goals of the participants in corporation h shall be consistent with those of systems and j and with the following mission statement is stated in the joa and provides that the philosophy founded in the healing ministry of jesus christ corporation h is guided at all times by the values of compassion mercy and respect for the dignity of every person corporation h’s mission is to serve the people of the region f by providing high quality cost effective health services to meet the needs of the population and care for the mind body and spirit of each person served corporation h will accomplish this mission through-- e e e a special emphasis on the care of the needy and disadvantaged cooperation and collaboration with others responsible stewardship of human material and financial resources and innovative values-based leadership corporation h and systems and j are committed to developing and maintaining a values based corporate climate and culture with regard to the operations of the participants the parties acknowledge and agree that it is their intention to operate in a unified manner to achieve the goals described in this joa provided that the parties acknowledge and agree that the joa does not constitute a merger in furtherance of the foregoing the parties agree that the members of the boards of directors of corporation h and parties k and l shall owe a fiduciary duty to the entity of which they are directors to ensure that the purposes and goals set forth in the joa are carried out for the benefit of all the participants corporation h carries out its mission by owning and operating several acute care hospitals in the eastern portion of state n and the western portion of state o as well as a number of medical clinics and related health care activities corporation h ministry of congregations d and e is a joint the joa further provides that the parties shall not carry on any activity that would jeopardize the tax-exempt sec_501 status of any of the participating organizations pursuant to the joa all parties delegated all governance authority of corporation h system j and party l to the board_of directors of corporation h except for certain reserved approval powers the boards of directors of corporation h system j and party l consist of the same persons the joa also provides that the system entities will be at all times operated in accordance with the ethical and religious directives for church a’s health care services in accordance with the teachings of church a the joa further provides that system j entities will be operated in a manner consistent with the religious and social teachings of congregation e all services provided through corporation h entities are to be consistent with both of the above religious policies system entities are to retain the identity of church a and system j entities are to retain the identity of church b as set forth in the joa and its articles of incorporation and by-laws corporation h has two members system j and organization c system j and organization c each select six of the twelve voting members of the board_of corporation h in addition system j must approve the voting board members selected by organization c and organization c must approve the voting board members selected by system j church a’s member of corporation h is organization c it was formed under the laws of state p to nurture the healing ministry of church a accordance with its by-laws and a board_of trustees manages its affairs each member of organization c is also a member of a sponsoring congregation’ ie one of the twelve congregations organized under the auspices of church a that participates in organization c’s cooperative health-care venture its members are selected in organization c’s board_of directors consists of twelve voting members and one ex officio trustee who is the chief_executive_officer of organization c one half of the twelve trustees must be members of religious institutes and one half must be lay persons one half of the trustees who are members of religious institutes must be religious members of one of the sponsoring congregations the trustees are first elected by the trustees from names submitted by a nominating committee and then must be approved by a majority of the members thus the trustees of organization c are effectively appointed by majority vote of the members that make up the sponsoring congregations church b's member of corporation h is system j system j's tax-exempt purposes are to operate health facilities provide counseling and care educate the sick aged disabled and infirm and to promote general community health should it dissolve system j's assets are distributed to congregation e a regional subdivision of church b any amendment of system j's articles of incorporation or bylaws must be approved by congregation e system j has no members and is governed by a board_of directors the bylaws require that a majority of system j's directors must be members of congregation e the bishop of congregation e is an ex officio director one third of the directors are elected by congregation e and the remaining directors are elected by the board_of the corporation but cannot take office until their election has been confirmed by congregation e the president of system j must report annually to congregation e congregation e is a state q non-profit corporation authorized to do business in state n it was organized for religious purposes as specified by the constitution and by-laws of church b the bishop is the chief_executive_officer of congregation e congregation e is governed by an assembly that consists of all ordained ministers in the territory plus lay persons elected by the various church b congregations within the territory congregation e and church b constitute a church for purposes of sec_414 of the code corporation h and systems and j all have several subsidiaries the system j subsidiaries consist of subsidiaries s7 through s17 the system subsidiaries consist of subsidiaries sec_1 through s6 and the corporation h subsidiaries consist of subsidiaries dollar_figure and dollar_figure subsidiaries and of corporation h are for-profit corporations less than employees perform services in connection with subsidiary subsidiary has no employees and is currently inactive none of the other employees of corporation h participating in plan m provides services of a significant nature in connection with the for-profit entities and none of the other subsidiaries have separate payrolls or dedicated employees the ten or fewer employees represent less than one percent of plan participants plan m was established effective date to provide retirement benefits for employees of corporation h plan m received its determination_letter from the internal_revenue_service irs dated date and has at all times been operated as a qualified_plan under sec_401 of the code and its related provisions plan m provides in section that the plan_administrator is the committee committee members are appointed by the board_of directors of corporation h and serve without compensation this committee has no activities other than the administration of plan m and meets quarterly or as often as necessary to administer the plan and address issues the committee has the authority of the administrator of a plan under applicable law including authority to interpret plan provisions and to determine questions of disputed benefits section of the plan provides for a plan investment committee to manage plan assets and select funding options this committee is selected by the board_of directors of corporation h and is presently one and the same as the committee based on the foregoing you are requesting a ruling that plan m is a church_plan within the meaning of code sec_414 to qualify under sec_401 of the code an employee’s plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 further only the employer or administrator of a plan subject_to erisa is required to file form_5500 or form 5500c annual return report of employee_benefit_plan church pension benefit plans and various welfare_benefit plans that are church plans are excused from the filing see announcement i r b and sec_1 and of the instructions to form_5500 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code i aa rrna unseen se in this case organization c and it sec_12 constituent congregations congregation d system and party l are entities organized under the auspices of church a in furtherance of church a’s teachings and tenets they have a history of involvement in caring for the health needs of the sick and poor in fulfilling the congregations’ health care missions within the church corporation h oversees system and party l as such corporation h is committed to involvement in health care as a extension of the church's healing ministry and represents a decision by the congregations to foster collaborative efforts within their sponsorship of health care institutions that are grounded in the traditions and values of church a in addition organization c system and party l are all organizations listed in the official directory of church a in the united_states the irs has determined that any organization listed or appearing in the church a’s official directory is an organization described in sec_501 of the code that is exempt from tax under sec_501 organizations which collaborate in furthering the church a's teachings and tenets and which are listed in the church's official directory also are considered to be associated with and share common religious bonds with church a under the principles of sec_414 of the code the employees of corporation h the hospitals and medical clinics are considered employees of organizations which are exempt from tax under sec_501 and which are associated with a church_or_convention_or_association_of_churches therefore in view of the stated purposes of organization c system and party l their actual activities and their recognized status within the church as evidenced by listing in the church a’s official directory it is concluded that the employees of corporation h system party l and the hospitals and medical clinics of subsidiaries s-1 s-2 s-3 s- s-5 and s-6 are deemed employees of church a under sec_414 of the code and for purposes of the church_plan rules additionally under the principles of sec_414 of the code the church is deemed the employer of substantially_all of the employees of the corporation h the hospitals and medical clinics and therefore is treated as the employer of those organizations’ employees for purposes of the church_plan rules of sec_414 of the code system j and party k are organizations described in sec_501 of the code that are exempt from tax under sec_501 system j and party k are associated with church b by virtue of sharing common religious bonds and convictions as evidenced that they are listed in yearbook t their bylaws provide that they are required to operate in a manner consistent with the religious and social teachings and practices of church b system j and party k's board members must be members in good standing with church b and a majority must be members of specific denominational constituencies boards or executive committees or organizations that are listed in yearbook t and therefore recognized by church b as related_organizations accordingly pursuant to sec_414 and c of the code the employees of corporation h the hospitals and medical clinics of system j party k and subsidiaries s-7 thru s-17 are deemed to be employees of church b and church b is deemed to be the employer of such employees for purposes of the church_plan rules we further conclude that under the facts as presented substantially_all employees are employed by an organization that is described in sec_414 of the code and exempt from tax under sec_501 ' because less than one percent of all corporation h employees are employed by corporation h’s for profit subsidiaries it is concluded that substantially_all of the employees participating in plan m are deemed to be church employees for purposes of the church_plan rules having established that the employees of the corporation h the hospitals and medical clinics are deemed to be church employees the remaining issue is whether the committee of plan m is an organization controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code plan m is administered by the committee which is appointed by the board_of directors of corporation h and serves at the pleasure of that board thus the committee is controlled by corporation h since committee c is controlled by corporation h it is indirectly associated with churches a and b further since as represented above the sole purpose of the committee is the administration of plan m the committee constitutes an organization the principal purpose of which is the administration or funding of a plan for the provision or retirement benefits for church employees as described in sec_414 of the code based upon the foregoing it is ruled that plan m is a church_plan within the meaning of sec_414 of the code no opinion is expressed as to the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter expresses no opinion as to whether plan m continues to be a qualified_plan under sec_401 of the code the determination as to whether a plan remains qualified under sec_401 is within the jurisdiction of the employee_plans determinations office in t a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact '_ of this office at j sincerely yours signed andrew e zuckerman manager employee_plans technical group
